Citation Nr: 0948383	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-00 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a left leg 
condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a psychiatric 
disability (claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983 
and then served with the Army Reserve from May 1983 to May 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and December 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).  In its April 2002 rating decision, the RO 
denied service connection for a left leg injury and PTSD.  In 
its December 2004 rating decision, the RO denied service 
connection for a back condition and confirmed the denial of 
service connection for PTSD.

In June 2007, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In December 2007, the Board denied service connection for a 
left leg injury, a back condition, and PTSD.  In September 
2009, the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion to remand this case to the 
Board.  The Board has rephrased the issues as listed on the 
title page to better reflect the claims on appeal.

For reasons explained below, this appeal is REMANDED to the 
RO.  VA will notify you if further action is required on your 
part.





REMAND

Pursuant to the Court's joint motion to remand, the Board 
observes that further development is required prior to 
adjudicating the Veteran's claims of entitlement to service 
connection for a left leg condition, a back condition, and a 
psychiatric disability (claimed as PTSD).

With regard to a left leg condition and a back condition, the 
Veteran contends, in essence, that he injured his left leg 
and back during a period of active duty for training in 
August 1995 when he fell from the back of a truck after a 
helmet fell on his knee.  The medical evidence of record 
reflects that while the Veteran was on reserve duty in August 
1995, a helmet struck his right knee, causing him to hit the 
tailgate of a truck and suffer a skin trauma to his left 
knee.

The medical evidence of record also reflects that the Veteran 
suffered the following injuries while not serving in the 
military: a gunshot wound to the left thigh as a teenager 
prior to his active duty service with a retained metallic 
fragment in the mid knee joint space; an injury to his back 
in May 1989 while moving firefighting equipment at work; an 
injury to his back in either 1989 or 1993 when he passed out 
and fell on his oxygen tank at work; severe burn injuries to 
both knees while on the job as a civilian firefighter in May 
1993, with skin grafts and subsequent treatment for pain and 
limitation of motion of the left knee on multiple occasions; 
and blunt trauma to the lateral aspect of his left knee when 
getting off the stand after testifying in a suit against his 
employer in July 1994.  In addition, the evidence of record 
indicates that the Veteran was involved in several motor 
vehicle accidents after his separation from service.

The Veteran underwent a VA joints examination in November 
2003.  On that occasion, he was diagnosed with degenerative 
joint and disc disease of the lumbosacral spine with left 
sciatica syndrome; retained foreign body in the posterior 
aspect of the left knee; restricted motion of the left knee 
due to injury; and hyperreaction to pain syndrome.  After 
reviewing the claims file and noting the history of the 
Veteran's right knee being struck by a helmet and his 
subsequent fall from a truck in service, the examiner stated 
that, although he was not able to identify the cause of the 
Veteran's present left knee condition, the injury described 
while in the service (i.e., an abrasion to the left knee) 
would not have caused the present condition.  The examiner 
also opined that the Veteran's nonservice-connected 
firefighter-related left knee injury was unrelated to his 
present condition.  In addition, the examiner noted that he 
did not find any record of injury to the Veteran's low back 
at the time of the injury to his knees during reserve 
training.  Significantly, the examiner did not consider any 
other possible effects that the August 1995 fall in service 
may have had on the Veteran's present left leg and back 
conditions, nor did he provide an etiology for the diagnosis 
of degenerative joint and disc disease of the lumbosacral 
spine with left sciatica syndrome.

Since the time of the November 2003 VA examination, the 
Veteran submitted a January 2004 statement from his private 
physician, as well as several lay statements from fellow 
soldiers, attesting to his fall in service and the related 
injuries to his left leg and back.  At his January 2007 
hearing, the Veteran provided substantial testimony regarding 
his fall in service and his current left leg and back 
conditions.  In light of the above, the Veteran must now be 
afforded a VA joints examination in order to obtain a medical 
opinion as to whether his current left leg and back 
conditions are related to any incident of service or to any 
preexisting disability that was permanently aggravated in 
service, taking into account all possible effects that his 
August 1995 fall may have had on his present left leg and 
back conditions.

With regard to a psychiatric disability, the Veteran 
contends, in essence, that he has PTSD because he suspects 
that he was sexually assaulted while unconscious after a 
night of heavy drinking during active duty in Germany in 1981 
or 1982.  He asserts that all he remembers about the incident 
is drinking in his room with four other men, then waking up 
outside of his room by the bathroom with his pants around his 
ankles while people went by looking at him and laughing.  He 
also alleges that he felt sore in his rectum when he woke up 
from this drinking session.  There is no evidence 
corroborating his assertion.

The medical evidence of record reflects that the Veteran has 
been treated for PTSD by a private physician since 1994.  
Initially, the Veteran's PTSD was diagnosed as resulting from 
the trauma of being burned during his job as a civilian 
firefighter.  In May 2002, his private physician noted that 
the Veteran had experienced intense feelings of anxiety 
associated with being sexually violated in the military.  In 
January 2004, his private physician stated that the Veteran's 
fall from a truck in the Army reserve in August 1995 had 
undoubtedly resulted in considerable stress and complicated 
his mental state by contributing to severe anxiety and 
depression which has continued to the present day.

The Veteran underwent a VA PTSD examination in March 2004.  
On that occasion, he described his limited memory of the 
alleged military sexual assault that took place during his 
active duty service in Germany.  He also described how he 
became very depressed and upset while stationed in Germany 
when he learned that his father had developed cancer and that 
he began to drink heavily while he was in the Army.  The 
Veteran was diagnosed, in pertinent part, with mood disorder 
not otherwise specified and difficulty adjusting to the loss 
of his father.

As the Veteran has been diagnosed with severe anxiety, 
depression, and a mood disorder not otherwise specified, as 
well as PTSD, he must now be afforded a VA examination with 
medical opinion by a psychiatrist in order to determine 
whether any of his current psychiatric disabilities are 
related to any incident of service, taking into account his 
1982 fall from a truck while on reserve duty in August 1995.

For all three claims on appeal, relevant ongoing medical 
records should be obtained, to include VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As an additional matter, in an October 2009 statement, the 
Veteran's representative asserted that the Veteran would like 
to have another video conference hearing before a Veterans 
Law Judge of the Board.  See 38 C.F.R. §§ 3.103(c)(1); 
20.700(a) (2009).  


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for a left leg condition, 
a back condition, or PTSD at any time.  
After securing any necessary release, the 
RO should obtain any records which are not 
duplicates of those contained in the 
claims file.  In addition, obtain current 
VA treatment records dating since January 
2007 from the VA Medical Center in 
Wilmington, Delaware.

2.  After the development requested above 
has been completed to the extent possible, 
schedule the Veteran for a VA orthopedic 
examination to determine the nature and 
extent of any left leg and back 
disabilities, and to obtain an opinion as 
to whether such disorders are possibly 
related to service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, to 
specifically include X-ray testing, and 
the results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that any current left leg or back 
disabilities arose during service or are 
otherwise related to any incident of 
service, including the Veteran's 
documented fall from a truck while on 
reserve duty in August 1995.  The examiner 
should also opine whether left leg or back 
disabilities clearly preexisted that fall.  
If so, the examiner should opine whether 
such disabilities were aggravated (i.e. 
underwent a permanent worsening of the 
disorders) beyond normal progression as a 
result of service.  If aggravation beyond 
normal progression is shown as a result of 
service, then the examiner should opine 
whether any current left leg or back 
disabilities are related to the aggravated 
preexisting disabilities.  A rationale for 
all opinions expressed should be provided.

3.  Also schedule the Veteran for a VA 
examination by a psychiatrist to determine 
the nature and extent of any psychiatric 
disabilities, and to obtain an opinion as 
to whether any such disorders are possibly 
related to service.  The claims file must 
be provided to and be reviewed by the 
psychiatrist in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
psychiatric pathology found to be present 
as well as a mental status examination.  
Any tests or studies deemed necessary 
should be conducted, and the results 
should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the 
psychiatrist should clearly identify all 
psychiatric disorders found.  With respect 
to each diagnosed psychiatric disability, 
the psychiatrist should opine as to 
whether it is more likely, less likely, or 
at least as likely as not (50 percent 
probability or greater) that the current 
psychiatric disability arose during 
service or is otherwise related to any 
incident of service, including his 
documented fall from a truck while on 
reserve duty in August 1995.  A rationale 
for all opinions expressed should be 
provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

5.  The Veteran should be scheduled for a 
video conference hearing at the RO before 
a Veterans Law Judge of the Board.  The 
Veteran and his representative should be 
notified by letter of the date, time, and 
place of such a hearing.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

